NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BAYER HEALTHCARE PHARMACEUTICALS INC.
AND BAYER SCHERING PHARMA AG,
Plaintiffs-Appellees,

V.

WATSON PHARMACEUTICALS, INC.
AND WATSON LABORATORIES, INC.,
Defendants-Appellants,

AND

SANDOZ INC.,
Defendant-Appellant.

2012-1397, -1398, -1400

Appeals from the United States District Court for the
District of Nevada in consolidated case nos. O7-CV-1472
and 08-CV-0995, Judge Kent J. Dawson.

BAYER SCHERING PHARMA AG AND
BAYER HEALTHCARE PHARMACEUTICALS, INC.,
Plaintiffs-Appellees,

BAYER HEALTHCARE PHARMA V. WATSON PHARMA 2

V.

LUPIN, LTD. AND LUPIN PHARMACEUTICALS,
INC.,
Defendants-Appellants

2012-1424

Appeal from the United States District Court for the
District of Nevada in case no. 10-CV-1166, Judge Kent J.
Dawson.

ON MOTION

Before LOURIE, Circuit Judge.

ORDER

Upon consideration of Sandoz lnc., Watson Pharma-
ceuticals, Inc., Watson Laboratories, lnc., Lupin Ltd., and
Lupin Pharmaceuticals, Inc.’s unopposed motion to con-
solidate appeal 2012-1397 et a1. with appeal 2012-1424,
and for additional words in the parties' briefs,

IT ls ORDERED THAT:

The motion to consolidate the appeals is granted The
appellants' opening brief is due no later than July 16,
2012. The motion to increase the word count for the
briefs is denied. The revised official caption is reflected
above.

3 BAYER HEALTHCARE PHARMA V. WATSON PHARMA

FoR THE CoURT

 0 2 Z[]lz /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Peter B. Bensinger, Jr., Esq.
Robert Fritz Green, Esq.
Joseph A. Hynds, Esq.
Mark T. Jansen, Esq.

826 u.s counfi)"z`§\ln=)z=m\s son

msrensrmclncun
JUL 02 2012

. JAN HURBALY
CLERK